Citation Nr: 1747037	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-33 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than unspecified trauma and stress related disorder (UTSRD)), to include posttraumatic stress disorder (PTSD) and anxiety disorder.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from December 2007 to November 2008 and active duty training (ACDUTRA) from May 2005 to July 2005 and from July 2006 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for PTSD.

In October 2015, the Board remanded this matter to obtain private and/or VA medical records, a VA psychiatric examination under the DSM-5 criteria, and an opinion concerning whether any diagnosis of PTSD is linked to in-service stressors or any stated fear of hostile military of terrorist activity.

In March 2016, the RO granted the Veteran service connection for unspecified trauma and stress related disorder.  

This matter returned to the Board in October 2016.  The Board remanded this claim for an addendum opinion concerning PTSD and an anxiety disorder.  The examiner was directed to reconcile previous psychiatric diagnoses in the addendum opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal for compliance with the Board's former remand directives and to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The October 2016 addendum opinion is inadequate because the opinion did not substantially comply with the Board's October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  As discussed below, the examiner did not reconcile the Veteran's previous psychiatric diagnoses.  On remand, such an explanation must be obtained.

The October 2016 addendum opinion did not reconcile the previous psychiatric diagnoses of anxiety contained in a December 2008 VA examination report, PTSD in a February 2009 VA outpatient report, and PTSD, mild spectrum in an August 2010 VA outpatient report as directed.  The examiner generalized that clinicians "such as" those that provided the earlier psychiatric diagnoses frequently diagnose PTSD without ensuring that all criteria of a PTSD diagnosis are met.  The examiner further opined that compliance with the appropriate diagnostic criteria is what often leads to a difference in opinions, including in this case.  The examiner did not note any particular deficiencies in the previous psychiatric diagnoses where those clinicians failed to adhere to the appropriate diagnostic criteria.

The examiner also reproduced the entirety of his original opinion from December 2015 in the addendum opinion.  The reproduction contained a discussion of the July 2011 opinion rendered for the same claim, but given by a different examiner.  The addendum opinion discussed the earlier examiner's evaluation of avoidance symptoms.  However, the remand did not direct the examiner to reconcile the opinion from July 2011.  The reproduced opinion did not reconcile any of the Veteran's previous psychiatric diagnoses as directed by the Board.

Therefore, this case must be remanded again to ensure compliance with the Board's prior remand directives.  Stegall, 11 Vet. App. at 271.  A VA examination and opinion are required to determine and clarify the nature of the Veteran's current psychiatric diagnoses and obtain an adequate opinion for each diagnosis.

Further, in an April 26, 2016, Report of General Information, the Veteran indicated that he was prepared to allow the "PTSD claim to close" pending confirmation that service connection had been awarded for unspecified trauma and stress related disorder.  Prior to conducting any further development, the RO should contact the Veteran and ask that he clarify whether he wants to withdraw his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm with him that service connection has been awarded for unspecified trauma and stress related disorder.  Then, ask that he clarify whether or not he would like to withdraw the claim for service connection for PTSD and/or an anxiety disorder.  If he responds that he would like to continue with the claim, or if he does not respond, then proceed with the following development.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from October 2016, and associate them with the claims file.

3.  After any VA treatment records are received, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist other than the examiner who performed the VA examination of December 2015 and addendum opinion of October 2016, if available.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify all psychiatric disorders found to be present (other than UTSRD), to include PTSD and anxiety disorder.

(b)  The examiner should reconcile all previous psychiatric diagnoses-anxiety disorder (December 2008 VA examination report); PTSD (February 2009 VA outpatient report); and PTSD, mild spectrum (August 2010 VA outpatient report).

(c)  If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.

(d)  The examiner should determine whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

(e)  In regard to EACH diagnosed condition (including any anxiety disorder), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service events described as stressors by the Veteran.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is reminded to consider the Veteran's lay statements regarding the nature and the onset of his disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After directives one through three have been completed, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



